FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-15-00219-CV

                                 Trial Court No. C1127910

MJS and Associates, L.L.C., a Texas Limited Liability Corporation

Vs.

Judy Master, RN and Matthew Master
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                   $15.00   Michelle Meriam
Motion fee                                   $10.00   Travis Clardy
Motion fee                                   $10.00   Travis Clardy
Motion fee                                   $10.00   Travis Clardy
Motion fee                                   $10.00   Jerry Baker
Motion fee                                   $10.00   Michelle Meriam
Clerk's record                              $745.00   MICHELLE MERIAM
Reporter's record                           $545.00   MICHELLE MERIAM
Supreme Court chapter 51 fee                 $50.00   Ware Jackson
Filing                                      $100.00   Ware Jackson
Indigent                                     $25.00   Ware Jackson
Required Texas.gov efiling fee               $30.00   Ware Jackson
TOTAL:                                    $1,560.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 1st day of December 2017, A.D.

                                                 PAM ESTES, CLERK

                                                By:_____________________________
                                                    Katrina McClenny, Chief Deputy Clerk